Rich, J.: .
I concur, except that I am of the opinion that the defendant’s motion for a change of venue ought to have been granted *650upon all the grounds stated in the moving papers, and vote to reverse that order upon the ground that the motion was improperly denied.
Judgment of conviction of the County Court of Kings county reversed, and new trial granted in the Supreme Court. Order made at the Kings County Special Term of the Supreme Court November 12, 1914, remitting the indictment to the County Court also reversed. Order made at the Special Term of the Supreme Court May 18, 1914, denying defendant’s motion to dismiss the indictment, and the order made at such Special Term March 15, 1915, denying defendant’s motion to change the venue, are each affirmed.